BONNIE MAE BAIN,                        )
                                        )
        Plaintiff/Appellee,             )      Appeal No.
                                        )      01-A-01-9611-CV-00510
v.                                      )
                                        )      Rutherford Circuit
CITY OF MURFREESBORO,                   )      No.    31466
TENNESSEE,                              )

        Defendant/Appellant.
                                        )
                                        )                            FILED
                                                                       June 11, 1997
                        COURT OF APPEALS OF TENNESSEE
                                                                     Cecil W. Crowson
                          MIDDLE SECTION AT NASHVILLE               Appellate Court Clerk


        APPEAL FROM THE CIRCUIT COURT FOR RUTHERFORD COUNTY

                          AT MURFREESBORO, TENNESSEE


               THE HONORABLE ROBERT CORLEW, CHANCELLOR




JOSEPH H. JOHNSTON
P. O. Box 120874
Nashville, Tennessee 37212
           ATTORNEY FOR PLAINTIFF/APPELLEE


ALAN T. FISTER
Stewart, Estes & Donnell
424 Church Street, 14th Floor
Nashville, Tennessee 37219
           ATTORNEY FOR DEFENDANT/APPELLANT




                              AFFIRMED AND REMANDED




                                                      SAMUEL L. LEWIS, JUDGE
                           MEMORANDUM OPINION1

          This is an appeal by defendant/appellant, the City of Murfreesboro (“the
City”), from the decision of the Rutherford County Circuit Court awarding
$27,036.10 to plaintiff/appellee, Bonnie Mae Bain, for injuries suffered by Ms. Bain
as a result of negligence on the part of two of the City’s police officers. The facts out
of which this matter arose are as follows.


          Murfreesboro Police Officer Lannye Winnett, now deceased, was on foot
patrol at the January Street Housing Projects on 15 February 1992. Officer Winnett
went to Ms. Bain’s apartment because nearby residence were complaining of noise.
Officer Winnett was unable to convince Ms. Bain to cooperate and determined she
was under the influence of an intoxicant. Officer Winnett called for backup. Officer
Billy Gay arrived on the scene and stood some distance from Ms. Bain’s front door.
Ms. Bain stood in the doorway and supported herself by holding onto the handle of
the screen door. Officer Gay observed Ms. Bain and heard her yelling and screaming,
but was unable to determine whether Ms. Bain was intoxicated. Officer Winnett was
standing ten to fifteen feet to Ms. Bain’s right. Officer Winnett did not tell Officer
Gay that Ms. Bain was drunk. In addition, neither officer knew Ms. Bain suffered a
mental disability or lack of coordination.


          Without discussing it with Officer Winnett, Officer Gay decided to arrest
Ms. Bain. He went to the door, pulled the screen door open, and took Ms. Bain by
the left arm. Ms. Bain fell and sustained injuries to her face and shoulder. The
officers testified Ms. Bain did not attempt to break her fall by putting her right arm
forward or by bending her knees. Officer Gay instinctively pulled back on Ms. Bain’s
arm as she fell to break her fall. Officer Gay took Ms. Bain to the emergency room
where doctors treated Ms. Bain for a broken nose and dislocated shoulder. The
emergency room physician performed a blood alcohol test which revealed Ms. Bain’s
blood alcohol level was .18. Officer Gay then transported Ms. Bain to the local jail.


      1
       Court of Appeals Rule 10(b):
      The Court, with the concurrence of all judges participating in the case, may affirm, reverse or
      modify the actions of the trial court by memorandum op inion when a formal opinion would have
      no precedential value. When a case is decided by memorandum opinion, it shall be designated
      "M EM ORA ND UM OPIN ION ," shall not be published, and shall not be cited or relied on for any
      reaso n in a sub sequent unre lated case.

                                                    -2-
A court later convicted Ms. Bain of public drunkenness and disorderly conduct.


          Subsequently, a number of doctors treated Ms. Bain at Middle Tennessee
Medical Center, Baptist Hospital, and Vanderbilt Medical Center. Her medical bills
totaled $12,594.80. Doctor John Lamb performed surgery on Ms. Bain’s shoulder.
Doctor Lamb rated Ms. Bain’s disability to her arm before the incident at ten to
twelve percent and at ten to fifteen percent after the surgery.


          Ms. Bain filed her complaint on 11 February 1993. She named the City of
Murfreesboro, Officer Winnett, Officer Gay, and Officer John Doe as defendants.
She alleged the officers were negligent and the City was liable for the officers’
negligence. The City and Officers Winnett and Gay filed an answer. The answer
included an assertion that the City did not employ an Officer John Doe. The
answering defendants claimed they were immune, the Governmental Tort Liability
Act limited Ms. Bain’s recovery, and Ms. Bain was comparatively negligent. By
agreed orders entered 29 January 1996, the court dismissed the claims against
Officers Winnett and Gay individually.


          The court entered a detailed order after hearing the case. The court made
the following findings:
          It appears to the Court that as the Plaintiff stood at the door to her
          residence, with the screen door partially open, holding onto that
          door, that she was in fact using the door to support herself. When
          Officer Gay approached the Plaintiff without otherwise making
          his presence known, it appears that the Plaintiff was startled, the
          screen door was moved forward by the officer, and the officer
          took the Plaintiff by the arm. As previously stated, the Court
          finds that the evidence preponderates in favor of a finding that the
          officer also pulled the Plaintiff’s arm slightly forward. All of
          these factors, combined with the Plaintiff’s disabilities which
          manifest themselves in lack of coordination, plus the effect of
          alcoholic beverages which the Plaintiff had consumed, all
          contributed to the Plaintiff’s fall. The Court finds that there was
          no intention whatsoever on the part of either of the officers to
          inflict any harm or injury to the Plaintiff. The Court finds,
          however, based upon the evidence, that the officer was negligent
          in his dealing with the Plaintiff.
                 It is not the finding of the Court that the City or its police
          officers are insurers of the safety of a person who is placed under
          arrest. At the same time, officers working together at the scene


                                           -3-
          where an individual is placed under arrest have a duty to
          communicate with each other in a manner consistent with the
          circumstances which are found at the scene, for the safety of each
          other, the safety of the individual arrested, and the safety of such
          victims and bystanders as may be present at the scene. In addition
          to a duty to communicate with each other, officers have a duty to
          observe such circumstances as may be apparent and in their plain
          view. They have a duty to draw such conclusions from the
          evidence before them as might be drawn by a reasonable police
          officer with the experience and training possessed by the officer
          whose duties are being determined. Further such officers have a
          duty to recognize circumstances in which a person arrested may
          face, including drunkenness, incapacity, or infirmities of either
          advanced age or tender years to the extent that such may be open
          and obvious. Officers further have the duty not to take actions
          which, under all of the circumstances, reasonably would place the
          arrested individual in a position of potential danger. . . . [I]n the
          present case, it appears that the officer in question had a duty to
          recognize the Plaintiff’s condition being under the influence of an
          intoxicant, and consider that given the agitated state in which he
          found the Plaintiff, she might in fact have been unstable on her
          feet, and that she might be inclined to fall were the door which
          she was holding to be pulled forward and a hand however gently
          placed upon her arm pulling her forward, however slightly.
In the end, the court concluded both parties had acted negligently and allocated sixty-
five percent of the fault to the City and thirty-five percent of the fault to Ms. Bain.
As a result of these findings, the court awarded Ms. Bain $27,036.10 in damages.
The court also ordered Ms. Bain to provide a proper individual for the court to entrust
with Ms. Bain’s damages for Ms. Bain’s benefit. The City filed a timely notice of
appeal.


          The City has raised six issues. We are of the opinion, however, that the
evidence fully supports the findings of the trial court. There is no error in the
findings of fact, and there is no error in the court’s determination of the law.


          Therefore, we affirm the judgment of the trial court in all respects and
remand the case to the trial court for further necessary proceedings. Costs on appeal
are taxed to defendant/appellant, the City of Murfreeboro.

                                            ____________________________________
                                            SAMUEL L. LEWIS, JUDGE




                                           -4-
CONCUR:


_____________________________________
BEN H. CANTRELL, JUDGE


_____________________________________
WILLIAM C. KOCH, JR., JUDGE




                                        -5-